                                                              Case 2:20-cv-00788-RFB-VCF Document 17 Filed 09/17/20 Page 1 of 2



                                                         1    JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                         2    KEMP & KEMP
                                                         3    7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                         4    702-258-1183 ph./702-258-6983 fax
                                                              jp@kemp-attorneys.com
                                                         5    Attorneys for Plaintiff Diana Van Bree
                                                         6                                  UNITED STATES DISTRICT COURT
                                                         7                                          DISTRICT OF NEVADA
                                                                                                            ***
                                                         8
                                                              DIANA VAN BREE,                                 )
                                                         9                                                    )   Case No.: 2:20-cv-788-RBF-VCF
                                                                                                              )
                                                         10                                    Plaintiff,     )
                                                              vs.                                             )
                                                         11                                                   )   STIPULATION AND ORDER TO
                                                              JT4, LLC, a Delaware Limited Liability Company; ) EXTEND TIME FOR PLAINTIFF TO
                                                         12                                                   )
                                                                                                              )        FILE OPPOSITION TO
                                                         13
                                                              Defendant.                                      ) DEFENDANT’S PARTIAL MOTION TO
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                              )        DISMISS [ECF No. 14]
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                   )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                              )          [FIRST REQUEST]
                                                                                                              )
                                                         15                                                   )
                                                         16
                                                                      THE PARTIES, by and though their undersigned counsel of record, hereby stipulate that
                                                         17
                                                              the Plaintiff shall have an extension of time to file an opposition to Defendant’s Partial Motion to
                                                         18
                                                              Dismiss (ECF No. 14) from the current deadline of September 22, 2020 to and including October
                                                         19
                                                              6, 2020.
                                                         20
                                                                      The reason for the extension is that Plaintiff’s counsel has informed Defense counsel that he
                                                         21
                                                              has been ill with an infection that has prevented him from working full-duty since September 2,
                                                         22
                                                              2020 and he has only been able to work approximately 4 hours per day. This has resulted in delays
                                                         23
                                                              in completing work including the opposition due in this case.
                                                         24
                                                                      Additionally, the court and the Defendant should be advised that attorneys from Gilbert
                                                         25
                                                              Employment Law in Silver Spring, Maryland are expected to make applications to appear pro hac vice
                                                         26
                                                              in the near future and they will be assisting in the opposition in this matter.
                                                         27

                                                         28

                                                                                                                  1
                                                              Case 2:20-cv-00788-RFB-VCF Document 17 Filed 09/17/20 Page 2 of 2



                                                          1
                                                                     This stipulation for an extension of time is brought in good faith and not merely for
                                                          2
                                                              purposes of delay.
                                                          3
                                                                     Respectfully submitted this 17th day of September, 2020.
                                                          4
                                                              JACKSON LEWIS LLP                                    KEMP & KEMP
                                                          5

                                                          6
                                                              /s/ Deverie J. Christensen                           /s/ James P. Kemp
                                                          7   Deverie J. Christensen, Bar No. 6596                 James P. Kemp, Bar No. 6375
                                                              Lynne McChrystal, Bar No. 14739                      7435 W. Azure Drive, Suite 100
                                                          8   300 S. Fourth Street, Suite 900                      Las Vegas, Nevada 89130
                                                              Las Vegas, Nevada 89101                              Attorney for Plaintiff Stephen Musin
                                                          9   Attorneys for JT4, LLC
                                                              .
                                                         10

                                                         11

                                                         12                                               ORDER
                                                         13                                 17th day of September, 2020.
                                                                     IT IS SO ORDERED this ____
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15                                                 ________________________________
                                                                                                                 U.S. District/Magistrate Judge
                                                                                                            RICHARD F. BOULWARE, II
                                                         16                                                 UNITED STATES DISTRICT JUDGE
                                                         17                                                 DATED this
                                                         18
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                              2
